Exhibit 10.3

FORM OF SPONSOR’S VOTING AND SUPPORT AGREEMENT

SPONSOR’S VOTING AND SUPPORT AGREEMENT, dated as of June [•], 2009 (this
“Agreement”), by and among Capitol Acquisition Corp. (the “Company”), Pine River
Capital Management L.P. (“Pine River”), Two Harbors Investment Corp. (“Parent”),
Two Harbors Merger Corp. (“Merger Sub”), PRCM Advisers LLC (the “Manager”) and
[                    ] (the “Sponsor”) (capitalized terms used but not defined
herein have the meanings set forth in Article I).

WHEREAS, on the date hereof, the Company, Pine River, Parent and Merger Sub are
entering into a merger agreement (the “Merger Agreement”) whereby Merger Sub
will be merged with and into the Company and pursuant to which each issued and
outstanding share of common stock of the Company (the “Shares”) shall be
converted into the right to receive a certain number of fully paid and
nonassessable shares of common stock of Parent upon the terms and subject to the
conditions set forth in the Merger Agreement;

WHEREAS, as a condition to Pine River’s, Parent’s and Merger Sub’s willingness
to enter into the Merger Agreement, Pine River, Parent and Merger Sub have
requested that the Company and Sponsor enter into this Agreement pursuant to
which Sponsor agrees to vote any Shares acquired after the IPO (“Post-IPO
Shares”) in favor of the Merger at the Company Stockholders Meeting (as defined
herein);

WHEREAS, in connection with the Merger, the Company is seeking an agreement
substantially in the form attached hereto as Exhibit B (the “Warrant Agreement
Amendment”) to amend the Warrant Agreement, made as of November 8, 2007 (the
“Warrant Agreement”), between the Company and Continental Stock Transfer & Trust
Company (the “Warrant Agent”) to, among other things, increase the exercise
price and duration of the Company’s warrants (the “Warrants”);

WHEREAS, Section 9.8 of the Warrant Agreement requires the written consent of
the registered holders of a majority of the then-outstanding Warrants to amend
the Warrant Agreement;

WHEREAS, as a condition to Pine River’s, Parent’s and Merger Sub’s willingness
to enter into the Merger Agreement, Pine River, Parent and Merger Sub have
requested that the Company and Sponsor enter into this Agreement pursuant to
which Sponsor, as a holder of Warrants, if any, agrees to give his written
consent to the Warrant Agreement Amendment at the Company Warrantholders Meeting
(as defined herein);

WHEREAS, Sponsor is the record and beneficial owner of, and has the right to
vote and dispose of, (i) that number of Shares (such Shares, together with any
other Shares of the Company beneficially owned or acquired by the Sponsor after
the date hereof whether acquired directly or indirectly, being collectively
referred to herein with respect to such Sponsor as the “Sponsor Shares”), if
any, and (ii) that number of Warrants (such Warrants, together with any other
Warrants of the Company beneficially owned or acquired by the Sponsor after the
date hereof whether acquired directly or indirectly, being collectively referred
to herein with respect to such Sponsor as the “Sponsor Warrants”), if any, set
forth opposite Sponsor’s name on Exhibit A hereto;



--------------------------------------------------------------------------------

WHEREAS, as a condition to Pine River’s, Parent’s and Merger Sub’s willingness
to enter into the Merger Agreement, Pine River, Parent and Merger Sub have also
requested that the Company and Sponsor enter into this Agreement pursuant to
which Sponsor agrees to certain transfer restrictions in respect of his Shares
and/or Warrants and to the cancellation of his Cancellation Securities (as
defined below), if any, at or prior to the Closing Date; and

WHEREAS, Sponsor desires Pine River, Parent, Merger Sub and the Company to enter
into the Merger Agreement and Sponsor desires the Company and the Warrant Agent
to enter into the Warrant Agreement Amendment:

NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements contained herein and for good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. For purposes of this Agreement, the following terms
have the following meanings (capitalized terms used herein but not otherwise
defined shall have the meanings ascribed to them in the Merger Agreement):

“Agreement” shall have the meaning set forth in the Recitals.

“Cancellation Securities” shall have the meaning set forth in Section 4.1.

“Company” shall have the meaning set forth in the Recitals.

 

2



--------------------------------------------------------------------------------

“Escrow Agreement” means that Stock Escrow Agreement dated November 8, 2007
between the Company, the Sponsors, and Continental Stock Transfer & Trust
Company, as escrow agent (the “Escrow Agent”).

“Expiration Date” means the earlier of (i) the Closing Date and (ii) the
termination of the Merger Agreement in accordance with its terms.

“Manager” shall have the meaning set forth in the Recitals.

“Merger Agreement” shall have the meaning set forth in the Recitals.

“Merger Sub” shall have the meaning set forth in the Recitals.

“Parent” shall have the meaning set forth in the Recitals.

“Pine River” shall have the meaning set forth in the Recitals.

“Pine River Parties” means Pine River, Parent, Merger Sub and the Manager.

“Post-IPO Shares” shall have the meaning set forth in the Recitals.

 

3



--------------------------------------------------------------------------------

“Sponsor” shall have the meaning set forth in the Recitals.

“Sponsor Shares” shall have the meaning set forth in the Recitals.

“Sponsor Warrants” shall have the meaning set forth in the Recitals.

“Sub-Management Agreement” shall have the meaning set forth in Section 4.2.

“Warrant Agent” shall have the meaning set forth in the Recitals.

“Warrant Agreement” shall have the meaning set forth in the Recitals.

“Warrant Agreement Amendment” shall have the meaning set forth in the Recitals.

“Warrants” shall have the meaning set forth in the Recitals.

Section 1.2 Gender. For the purposes of this Agreement, the words “he,” “his” or
“himself” shall be interpreted to include the masculine, feminine and corporate,
other entity or trust form.

ARTICLE II

COVENANTS TO SUPPORT THE MERGER

Section 2.1 Voting of Sponsor Securities.

(a) Sponsor, as a holder of Post-IPO Shares, if any, hereby agrees that from and
after the date hereof until the earlier of (i) receipt of the Company
Stockholder Approval and (ii) the termination of the Merger Agreement in
accordance with its terms, at any Company Stockholders Meeting, or in connection
with any written consent of the Company’s stockholders, Sponsor will (A) appear
at such Company Stockholders Meeting or otherwise cause his Post-IPO Shares, if
any, to be counted as present thereat for purposes of calculating a quorum and
(B) vote or cause to be voted (including by written consent, if applicable) all
of his Post-IPO Shares, if any, (1) for approval and adoption of the Merger
Agreement and the transactions contemplated by the Merger Agreement (without
regard to any Change in Recommendation), (2) against any Acquisition Proposal,
without regard to the terms of such Acquisition Proposal, or any other
transaction, proposal, agreement or action made in opposition to adoption of the
Merger Agreement or in competition or inconsistent with the Merger and the other
transactions contemplated by the Merger Agreement, (3) against any other action
that is intended or could prevent, impede, or, in any material respect,
interfere with, delay the transactions contemplated by the Merger Agreement, or
(4) in favor of any other matter necessary to the consummation of the
transactions contemplated by the Merger Agreement.

 

4



--------------------------------------------------------------------------------

(b) Sponsor, as a holder of Sponsor Warrants, if any, hereby agrees that from
and after the date hereof until the earlier of (i) receipt of the Company
Stockholder Approval and (ii) the termination of the Merger Agreement in
accordance with its terms, in connection with any Company Warrantholders Meeting
or request for written consent at or through which proxies or written consents
of the Company’s Warrant holders are solicited to approve and adopt the Warrant
Agreement Amendment, Sponsor will execute and deliver to the Company a proxy or
written consent, as applicable, with respect to Sponsor’s Sponsor Warrants, if
any, to consent to the Warrant Agreement Amendment.

Section 2.2 No Restraint on Officer or Director Action. The agreements set forth
herein shall in no way restrict any director or officer in the exercise of his
fiduciary duties as a director or officer of the Company. Each Sponsor has
executed this Agreement solely in his capacity as the beneficial owner of
Sponsor Shares and/or Sponsor Warrants and no action taken by any such director
or officer solely in such Person’s capacity as a director or officer of the
Company shall be deemed to constitute a breach of any provision of this
Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of Sponsor. Sponsor hereby represents
and warrants to the Company and the Pine River Parties as follows:

(a) Sponsor has all requisite legal capacity or other power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. [Following to be included for Sponsors who are not natural
persons:] [Sponsor is duly formed, validly existing and in good standing in the
jurisdiction of its formation. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by Sponsor.] This Agreement has been duly executed and delivered
by Sponsor and, assuming this Agreement constitutes a valid and binding
obligation of the Company and the Pine River Parties, constitutes a valid and
binding obligation of Sponsor enforceable against the Sponsor in accordance with
its terms, except that (i) such enforcement may be subject to bankruptcy,
insolvency, reorganization, moratorium, or other similar laws now or hereafter
in effect, and (ii) the remedy of specific performance and injunctive and other
forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.
Except for such informational filings with the Securities and Exchange
Commission as may be necessary under the Exchange Act, neither the execution,
delivery or performance of this Agreement by Sponsor nor the consummation by
Sponsor of the transactions contemplated hereby will (i) require Sponsor to make
any filing with, or obtain any permit, authorization, consent or approval of,
any Governmental Entity, (ii) result in a violation or breach of, or constitute
(with or without due notice or lapse of time or both) a default under, or give
rise to any right of termination, amendment, cancellation or acceleration under,
or result in the creation of any Lien upon any of the properties or assets of
the Sponsor under, any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, lease, license, permit, concession, franchise, contract,
agreement or other instrument or obligation to which Sponsor is a party or by
which Sponsor or any of Sponsor’s properties or assets, including the Sponsor
Shares or Sponsor Warrants, may be bound (other than the Escrow Agreement) or
(iii) result in a violation by Sponsor of any Law applicable to Sponsor or any
of Sponsor’s properties or assets, including the Sponsor Shares or Sponsor
Warrants.

(b) The Sponsor Shares, if any, set forth opposite such Sponsor’s name on
Exhibit A hereto and the certificates representing such Sponsor Shares are held
of record or beneficially by the Sponsor and the Sponsor has good and marketable
title to such Sponsor Shares, free and clear of any Liens,

 

5



--------------------------------------------------------------------------------

proxies, voting trusts or agreements, understandings or arrangements, except for
any such Liens arising hereunder or under the Escrow Agreement. Neither the
Sponsor nor any affiliate of the Sponsor owns of record or beneficially any
securities of the Company, or any options, warrants or rights exercisable for
securities of the Company, other than the Shares and Warrants set forth on
Exhibit A hereto. Other than under this Agreement, neither Sponsor nor any
affiliate of Sponsor has granted or appointed any proxy, power of attorney or
other rights (except any expired or effectively revoked proxy) with respect to
any Sponsor Shares.

(c) The Sponsor Warrants, if any, set forth opposite such Sponsor’s name on
Exhibit A hereto and the certificates representing such Sponsor Warrants are
now, and until the Expiration Date will be, held of record or beneficially by
Sponsor, and Sponsor has good and marketable title to such Sponsor Warrants,
free and clear of any Liens, proxies, voting trusts or agreements,
understandings or arrangements, except for any such Liens arising hereunder or
under the Subscription Agreement, dated as of October 12, 2007, relating to the
purchase of the Sponsor Warrants. Other than under this Agreement, neither
Sponsor nor any affiliate of Sponsor has granted or appointed any proxy, power
of attorney or other rights (except any expired or effectively revoked proxy)
with respect to any such Sponsor Warrants.

(d) No broker, investment banker, financial advisor or other person is entitled
to any broker’s, finder’s, financial advisor’s or other similar fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of the Sponsor.

(e) Sponsor understands and acknowledges that Pine River, Parent and Merger Sub
are entering into the Merger Agreement in reliance upon Sponsor’s execution and
delivery of this Agreement.

(f) As of the date of this Agreement, there is no litigation, suit, claim,
action, proceeding or investigation pending or, to the knowledge of Sponsor,
threatened against Sponsor, or any property or asset of Sponsor, before any
Governmental Entity that (i) seeks to delay or prevent the consummation of the
transactions contemplated by this Agreement, the Merger Agreement or the Warrant
Agreement Amendment or (ii) relates to the Sponsor Shares or the Sponsor
Warrants.

Section 3.2 Representations and Warranties of the Company. The Company
represents and warrants to Sponsor and the Pine River Parties as follows:
(a) this Agreement has been duly and validly authorized by the Company,
including by its board of directors, (b) this Agreement has been duly executed
and delivered by a duly authorized officer or other representative of the
Company, (c) assuming this Agreement constitutes a valid and binding agreement
of the other parties, this Agreement constitutes a valid and binding agreement
of the Company, enforceable against the Company in accordance with its terms,
and (d) except for such informational filings with the Securities and Exchange
Commission as may be necessary under the Exchange Act, neither the execution,
delivery or performance of this Agreement by the Company nor the consummation by
the Company of the transactions contemplated hereby will (i) require the Company
to make any filing with, or obtain any permit, authorization, consent or
approval of, any Governmental Entity, (ii) result in a violation or breach of,
or constitute (with or without due notice or lapse of time or both) a default
under, or give rise to any right of termination, amendment, cancellation or
acceleration under, or result in the creation of any Lien upon any of the
properties or assets of the Company under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, lease, license, permit,
concession, franchise, contract, agreement or other instrument or obligation to
which the Company is a party or by which the Company or any of its properties or
assets may be bound, other than, the Escrow Agreement or (iii) result in a
violation by the Company of any Law applicable to the Company or any of its
properties or assets.

 

6



--------------------------------------------------------------------------------

Section 3.3 Representations and Warranties of the Pine River Parties. (a) Each
of the Pine River Parties represents and warrants to Sponsor and the Company as
follows: (a) this Agreement has been duly and validly authorized by such party
(including by its board of directors or other applicable governing body),
(b) this Agreement has been duly executed and delivered by a duly authorized
officer or other representative of such party, (c) assuming this Agreement
constitutes a valid and binding agreement of the other parties, this Agreement
constitutes a valid and binding agreement of such party, enforceable against
such party in accordance with its terms, and (d) except for such informational
filings with the Securities and Exchange Commission as may be necessary under
the Exchange Act, neither the execution, delivery or performance of this
Agreement by such party nor the consummation by such party of the transactions
contemplated hereby will (i) require such party to make any filing with, or
obtain any permit, authorization, consent or approval of, any Governmental
Entity, (ii) result in a violation or breach of, or constitute (with or without
due notice or lapse of time or both) a default under, or give rise to any right
of termination, amendment, cancellation or acceleration under, or result in the
creation of any Lien upon any of the properties or assets of such party under,
any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, lease, license, permit, concession, franchise, contract, agreement or
other instrument or obligation to which such party is a party or by which such
party or any of such party’s properties or assets may be bound or (iii) result
in a violation by such party of any Law applicable to such party or any of such
party’s properties or assets.

(b) Parent represents and warrants to Sponsor that the Sub-Management Agreement
among PRCM Advisers LLC, CLA Founders LLC and Pine River to be entered into on
the Closing has been duly authorized and approved by all necessary action of
Parent.

ARTICLE IV

SHARE CANCELLATION AND OTHER AGREEMENTS

Section 4.1 Surrender and Cancellation of Securities. On or prior to the Closing
Date, Sponsor shall cause the Company to instruct its transfer agent to cancel
all of the Sponsor Shares set forth opposite Sponsor’s name on Exhibit A hereto,
but not including any Post-IPO Shares beneficially owned or acquired by the
Sponsor after the date hereof whether acquired directly or indirectly, (the
“Cancellation Securities”), except that after the Closing, Sponsor will continue
to hold Sponsor’s Sponsor Warrants, subject to the revision of the terms of such
Warrants pursuant to the Warrant Agreement Amendment. On the Closing Date the
transfer agent shall cancel such Cancellation Securities in accordance with
Section 3.1(c) of the Merger Agreement, if not previously cancelled. Without
limiting the provisions of Section 5.1, Sponsor hereby agrees to execute such
additional documents and to provide the Company or its transfer agent with any
further assurances as may be necessary to effect the cancellation of the
Cancellation Securities.

Section 4.2 Sub-Management Agreement. Pine River, the Manager and Sponsor agree
that on the date of this Agreement, Pine River, the Manager and CLA Founders LLC
shall enter into the sub-management agreement (the “Sub-Management Agreement”)
attached hereto as Exhibit C.

Section 4.3 Escrow Agreement Termination. The Company and Sponsor agree that on
or prior to the Closing Date, the Company, Citigroup Global Markets Inc. and
each Sponsor shall enter into an agreement to terminate the Escrow Agreement
effective on the Closing Date.

Section 4.4 Registration Rights Agreement. Pine River, the Company and Sponsor
agree that on or prior to the Closing Date, Pine River, the Parent and Sponsor
shall enter into Registration Rights Agreement in form to be agreed upon by the
parties thereto.

 

7



--------------------------------------------------------------------------------

Sponsor, jointly and severally with the other Sponsors, agrees to reimburse the
Company with respect to all operating expenses incurred by the Company prior to
May 12, 2009 and in excess of $1,450,000.00, which includes an aggregate of
$650,000 in success fees to be paid to three of the Company’s consultants upon
the Closing.

ARTICLE V

Section 5.1 Further Assurances. Subject to the terms and conditions of this
Agreement, each of the parties hereto agrees to use all reasonable efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws to consummate and
make effective the transactions contemplated hereby. At the other party’s
reasonable request and without further consideration, each party hereto shall
execute and deliver such additional documents and take all such further lawful
action as may be necessary or desirable to consummate and make effective, in the
most expeditious manner practicable, the transactions contemplated hereby.
Sponsor acknowledges that Parent and the Company may disclose information
regarding Sponsor, this Agreement and the transactions contemplated hereby in
filings required to be made by Parent and/or the Company under the Securities
Act or the Exchange Act.

Section 5.2 Assignment; Binding Effect. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto (whether by operation of law or otherwise) without the prior
written consent of the other parties. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of and be enforceable by
the parties and their respective successors and assigns.

Section 5.3 Termination. This Agreement, and all rights and obligations of the
parties hereunder, shall terminate on the Expiration Date. Nothing in this
Section 6.3 shall relieve any party from liability for willful breach of this
Agreement.

Section 5.4 Stop Transfer. The Company shall not register the transfer of any
certificate representing Sponsor’s Sponsor Shares or Sponsor Warrants unless
such transfer is made in accordance with the terms of this Agreement.

Section 5.5 Expenses. Except as otherwise provided in this Agreement or in the
Merger Agreement, each party shall bear its own expenses in connection with the
transactions contemplated by this Agreement.

Section 5.6 Amendments. This Agreement may be amended by the parties hereto, by
duly authorized action taken. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto.

Section 5.7 Extension; Waiver. The parties hereto may (i) extend the time for
the performance of any of the obligations or other acts of the other parties
hereto, (ii) waive any inaccuracies in the representations and warranties
contained herein or in any document delivered pursuant hereto or (iii) waive
compliance with any of the agreements or conditions contained herein. Any
agreement on the part of a party hereto to any such extension or waiver shall be
valid only if set forth in a written instrument signed on behalf of such party.
The failure of any party to this Agreement to assert any of its rights under
this Agreement or otherwise shall not constitute a waiver of those rights.

 

8



--------------------------------------------------------------------------------

Section 5.8 Notice. All notices and other communications hereunder shall be in
writing and shall be deemed given upon receipt by the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

 

  (i) if to any Pine River Party, to:

 

       Pine River Capital Management LP

       601 Carlson Parkway, Suite 330

       Minnetonka, MN 55305

       Attention: Tim O’Brien

       Facsimile: (612) 238-3301

 

       with a copy to:

 

       Clifford Chance US LLP

 

    

31 West 52nd Street

       New York, New York 10019

       Attention: Jay Bernstein and Brian Hoffmann

       Facsimile: (212) 878-8375

 

  (ii) if to the Company, to:

 

       Capitol Acquisition Corporation

       509 7th Street, NW

       Washington, D.C. 20004

       Attention: Mark Ein

       Facsimile: (202) 654-7063

 

       with a copy to:

 

       Graubard Miller

       The Chrysler Building

       405 Lexington Avenue

       New York, NY 10174-1901

       Attention: David Alan Miller

       Facsimile: (212) 818-8881

 

       and

 

       Latham & Watkins LLP

       555 Eleventh Street, N.W.

       Washington, DC 20004

       Attention: Paul F. Sheridan, Jr.

                    David I. Brown

       Facsimile: 202-637-2201

 

  (iii) if to Sponsor, to the address set forth under the name of Sponsor on the
signature pages hereto (or at such other address for Sponsor as shall be
specified by like notice)

 

       with a copy to:

 

       Graubard Miller

       The Chrysler Building

       405 Lexington Avenue

       New York, NY 10174-1901

       Attention: David Alan Miller

       Facsimile: (212) 818-8881

 

       and

 

       Latham & Watkins LLP

       555 Eleventh Street, N.W.

       Washington, DC 20004

       Attention: Paul F. Sheridan, Jr.

                    David I. Brown

       Facsimile: 202-637-2201

Section 5.9 Interpretation. Words used herein, regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context requires. When a reference is made in this

 

9



--------------------------------------------------------------------------------

Agreement to an Article or a Section, such reference shall be to an Article or a
Section of this Agreement unless otherwise indicated. The headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. This Agreement is the result of
the joint efforts of the Pine River Parties, the Company, and Sponsor and each
provision hereof has been subject to the mutual consultation, negotiation and
agreement of the parties and there shall be no construction against any party
based on any presumption of that party’s involvement in the drafting thereof.
The words “include”, “includes” or “including” shall be deemed to be followed by
the words “without limitation.” A “subsidiary” of any person means another
person, an amount of the voting securities, other voting ownership or voting
partnership interests of which is sufficient to elect at least a majority of its
Board of Directors or other governing body (or, if there are no such voting
interests, 50% or more of the equity interests of which) is owned directly or
indirectly by such first person. The term “ordinary course of business” (or
similar terms) shall be deemed to be followed by the words “consistent with past
practice.”

Section 5.10 Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. This Agreement shall be binding upon
Sponsor upon the execution of this Agreement by the Pine River Parties, the
Company and Sponsor.

Section 5.11 Entire Agreement; No Third-Party Beneficiaries. This Agreement
(including the documents and the instruments referred to herein, including, for
the avoidance of doubt, the Merger Agreement, the Escrow Agreement Amendment,
the Revenue Sharing Agreement and the Registration Rights Agreement)
(a) constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof, and (b) is not intended to confer upon any person other
than the parties hereto any rights or remedies hereunder.

Section 5.12 Severability. This Agreement shall be deemed severable; the
invalidity or unenforceability of any term or provision of this Agreement shall
not affect the validity or enforceability of the balance of this Agreement or of
any other term hereof, which shall remain in full force and effect. If of any of
the provisions hereof are determined to be invalid or unenforceable, the parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible.

Section 5.13 Enforcement. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, in addition to any other remedy to
which they are entitled at law or in equity, including damages, which shall
include reasonable out-of-pocket expenses and any other damages actually
suffered. THE PARTIES HEREBY (i) SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY
FEDERAL OR STATE COURT SITTING IN THE STATE OF DELAWARE AND AGREE NOT TO BRING
ANY ACTIONS RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN
ANY OTHER COURT, OTHER THAN TO ENFORCE THE JUDGMENTS OF SUCH COURTS, (ii) AGREE
NOT TO OBJECT TO VENUE IN SUCH COURTS OR TO CLAIM THAT SUCH FORUM IS
INCONVENIENT AND (iii) AGREE THAT NOTICE OR THE SERVICE OF PROCESS IN ANY
PROCEEDING SHALL BE PROPERLY SERVED OR DELIVERED IF DELIVERED IN THE MANNER
CONTEMPLATED BY SECTION 5.13 HEREOF. IN ADDITION, EACH OF THE PARTIES HERETO
WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM OR PROCEEDING
RELATED TO OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

10



--------------------------------------------------------------------------------

Section 5.14 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO ANY
APPLICABLE CONFLICTS OF LAW.

Section 5.15 Publicity. Except as otherwise required by law, court process or
the rules of any applicable securities exchange or as contemplated or provided
elsewhere herein, no party hereto shall issue any press release or otherwise
make any public statement with respect to the transactions contemplated by this
Agreement without prior consultation with the other parties hereto.

[SIGNATURE PAGES FOLLOW]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has duly signed this Agreement, all as of the
date first written above.

 

PINE RIVER PARTIES: PINE RIVER CAPITAL MANAGEMENT L.P. By:  

 

Name:   Title:   TWO HARBORS INVESTMENT CORP. By:  

 

Name:   Title:   TWO HARBORS MERGER CORP. By:  

 

Name:   Title:   PRCM ADVISERS LLC By:  

 

Name:   Title:   THE COMPANY: CAPITOL ACQUISITION CORP. By:  

 

Name:   Title:  

(Signature Page to Sponsors’ Voting and Support Agreement)



--------------------------------------------------------------------------------

SPONSOR: [Name, if entity] By:  

 

Name:   Address:  

(Signature Page to Sponsors’ Voting and Support Agreement)